Title: To James Madison from James Monroe, 16 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Fredericksbg May 16. 1815.
                    
                    We came here on sunday & shall proceed to Richmond the day after to morrow. We left washington on saturday.
                    We concurr’d in the opinion suggested in your letter that it would be proper to execute the law for reducing the army, and to permit the squadron to sail for the mediteranean, with instructions to keep a look out as to events, & the mov’ment of the fleets of other powers. These measures will of course be executed without delay.
                    I had written fully to mr adams on the interests which claimd his attention at London, & made arrangments for conveying the letter, & likewise one to mr Bayard with his commissn. The change in France, will make a modification of mr gallatins comn., to suit it, necessary. I requested mr Pleasanton to prepare another & send it for your signature, which I hope may be obtaind in time for the same conveyance. Mr Eustis has been furnishd likewise with his instructions, so that I do not recollect any thing that has been neglected.
                    I shall proceed to Albemarle from Richmond in a week after my arrival there, & I propose to go thence after a similar stay, by your house to Loudoun & washington, subject however at any time to any summons which you may give. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                